 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment‘”), dated as of
April 25, 2008, among IMATION CORP., a Delaware corporation (“Imation”), IMATION
ENTERPRISES CORP., a Delaware corporation (“Enterprises”) (each of Imation and
Enterprises being referred to herein as a “Borrower” and together as the
“Borrowers”), each lender from time to time party to the Credit Agreement
referred to below (each, a “Lender”, and collectively, the “Lenders”), and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and L/C Issuer.
RECITALS
     A. The Borrowers, the Lenders, and the Administrative Agent are party to a
Credit Agreement dated as of March 29, 2006, as amended by that Amendment to
Credit Agreement dated as of July 24, 2007 (as so amended, the “Credit
Agreement”), pursuant to which the Administrative Agent and the Lenders have
extended certain credit facilities to the Borrower.
     B. The Borrowers have requested that the Administrative Agent and the
Lenders agree to certain amendments and waivers with respect to the Credit
Agreement, and the Lenders have agreed to such request, subject to the terms and
conditions of this Amendment.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Credit
Agreement. As used herein, (a) “Amendment Documents” means this Amendment, the
Credit Agreement (as amended by this Amendment), the Guarantor Consent and each
certificate and other document executed and delivered by the Borrowers or any
Guarantor pursuant to Section 6 hereof, and (b) “Guarantor Consent” means a
Guarantor Consent in substantially the form attached hereto as Exhibit A.
     2. Interpretation. The rules of interpretation set forth in Sections 1.02,
1.03, 1.04, 1.05, 1.06 and 1.07 of the Credit Agreement shall be applicable to
this Amendment and are incorporated herein by this reference.
     3. Amendments to Credit Agreement. Subject to the terms and conditions
hereof, and with effect from and after the Effective Date, the Credit Agreement
shall be amended as follows:
     (a) Section 1.01 of the Credit Agreement shall be amended, at the
definition of “Inactive Subsidiary”, by amending and restating such definition
to read as follows:
     “Inactive Subsidiary” means, as of any time of determination, a Subsidiary
that (a) is either (i) the Imation Club of the U.S., Inc. or Imation Online
Service Corp., or (ii) a Foreign Subsidiary, (b) has at such time less than
$100,000 in assets, and (c) is not at such time engaged in any ongoing business.

 



--------------------------------------------------------------------------------



 



     (b) Section 1.01 of the Credit Agreement shall be further amended, at the
definition of “Letter of Credit,” by amending and restating such definition to
read as follows:
   “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     (c) Section 2.03(a)(iii)(C) of the Credit Agreement shall be amended and
restated to read in full as follows:
   (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (d) Section 6.12 of the Credit Agreement shall be amended by adding the
following language at the end thereof:
“Notwithstanding the foregoing, the Borrower shall be under no obligation under
this Section 6.12 in respect of (i) Imation Data Storage LLC, a Delaware
corporation, provided and so long as such Person holds no material assets other
than a 1% direct or indirect equity interest in Imation Data Storage Holdings
CV, or (ii) Imation Online Service Corp., a New York corporation, provided and
so long as such Person does not have assets in excess of $100,000, and conducts
no business activities.”
     (e) The Credit Agreement shall be further amended by amending and restating
Schedule 5.06 to read in full as that schedule attached hereto as Exhibit B.
     (f) The Credit Agreement shall be further amended by amending and restating
Schedule 5.13 to read in full as that schedule attached hereto as Exhibit C.
     (g) The Credit Agreement shall be further amended by amending and restating
Schedule 5.17 to read in full as that schedule attached hereto as Exhibit D.
     4. Waiver. The Lenders hereby waive, with effect from the date any delivery
under such section is or was required, any requirement under Section 6.12 of the
Credit Agreement solely in relation to Imation Online Service Corp. and Imation
Data Storage LLC.
     5. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) After giving effect to this Amendment, no Default has occurred and is
continuing.
     (b) The execution, delivery and performance by each Borrower of this
Amendment and of each Guarantor of the Guarantor Consent have been duly
authorized by all necessary corporate and other action and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable.

2



--------------------------------------------------------------------------------



 



     (c) The Amendment Documents constitute the legal, valid and binding
obligations of each Borrower and each Guarantor, as applicable, and are
enforceable against each such Person in accordance with their respective terms,
without defense, counterclaim or offset.
     (d) All representations and warranties of the Borrowers contained in
Article V of the Credit Agreement are true and correct on and as of the
Effective Date, except to the extent that any such representation and warranty
specifically relates to an earlier date.
     (e) Each Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, the Lenders or any other Person.
     6. Effective Date.
     (a) This Amendment will become effective when each of the following
conditions
precedent has been satisfied (the “Effective Date”):
     (i) The Administrative Agent shall have received from each Borrower, the
L/C Issuer and the Required Lenders a duly executed original (or, if elected by
the Administrative Agent, an executed facsimile copy) counterpart to this
Amendment.
     (ii) The Administrative Agent shall have received from each Guarantor a
duly executed original (or, if elected by the Administrative Agent, an executed
facsimile copy) counterpart to the Guarantor Consent.
     (iii) The Administrative Agent shall have received from each Borrower a
certificate signed by the secretary or assistant secretary of such Borrower,
dated the Effective Date, in form and substance satisfactory to the
Administrative Agent, and certifying evidence of the authorization of the
execution, delivery and performance by such Borrower of this Amendment.
     (iv) The Administrative Agent shall have received, in form and substance
satisfactory to it, such additional approvals, consents, opinions, documents and
other information as the Administrative Agent shall request.
     (b) For purposes of determining compliance with the conditions specified in
this Section 6, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter either sent, or
made available for inspection, by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

3



--------------------------------------------------------------------------------



 



     (c) From and after the Effective Date, the Credit Agreement is amended as
set forth herein. Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.
     (d) The Administrative Agent will notify the Borrowers and the Lenders of
the occurrence of the Effective Date.
     7. Reservation of Rights. Each Borrower acknowledges and agrees that
neither the execution nor the delivery by the Administrative Agent and the
Lenders of this Amendment, shall (a) be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or the Lenders to execute similar
amendments or waivers under the same or similar circumstances in the future or
(b) be deemed to create any implied waiver of any right or remedy of the Lender
with respect to any term or provision of any Loan Document.
     8. Miscellaneous.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Amendment.
     (b) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.15 AND 10.16
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.
     (c) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Transmission of signatures of any
party by facsimile shall for all purposes be deemed the delivery of original,
executed counterparts thereof and the Administrative Agent is hereby authorized
to make sufficient photocopies thereof to assemble complete counterparty
documents.
     (d) This Amendment, together with the other Amendment Documents and the
Credit Agreement, contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior drafts and communications with respect thereto.
This Amendment may not be amended except in accordance with the provisions of
Section 10.01 of the Credit Agreement.
     (e) If any term or provision of this Amendment shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Amendment or the Credit
Agreement, respectively.
     (f) Each Borrower covenants to pay to or reimburse the Administrative
Agent, upon demand, for all costs and expenses (including allocated costs of
in-house counsel) incurred in connection with the development, preparation,
negotiation, execution and delivery of this Amendment.

4



--------------------------------------------------------------------------------



 



     (g) This Amendment shall constitute a “Loan Document” under and as defined
in the Credit Agreement.
[Remainder of this page intentionally left blank]
*      *      *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                  IMATION CORP., as a Borrower    
 
           
 
  By:   /s/ Paul R. Zeller
 
     
 
  Name:   Paul R. Zeller      
 
  Title:   Vice President & CFO    
 
                IMATION ENTERPRISES CORP., as a         Borrower    
 
           
 
  By:   /s/ Paul R. Zeller
 
     
 
  Name:   Paul R. Zeller      
 
  Title:   Vice President & CFO    

Signature Page 1 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative         Agent    
 
           
 
  By:   /s/ Matthew C. Correia      
 
  Name:   Matthew C. Correia      
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as L/C Issuer and as         a Lender    
 
           
 
  By:   /s/ Debra E. Delvecchio      
 
  Name:   Debra E. Delvecchio      
 
  Title:   Managing Director    

Signature Page 2 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Krys Szremski    
 
           
 
  Name:   Krys Szremski    
 
           
 
  Title:   Vice President    

Signature Page 3 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,         LTD., as a Lender  
 
 
           
 
  By:
Name:   /s/ Victor Pierzchalski
 
Victor Pierzchalski    
 
  Title:   Authorized Signatory    

Signature Page 4 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  US BANK NATIONAL ASSOCIATION, as a         Lender    
 
           
 
  By:   /s/ Christine Dean
 
   
 
           
 
  Name:   Christine Dean    
 
           
 
  Title:   Vice President    

Signature Page 5 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL         ASSOCIATION, as a Lender  
 
 
           
 
  By:   /s/ Brian Buck
 
   
 
           
 
  Name:   Brian Buck    
 
           
 
  Title:   Vice President    

Signature Page 6 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Ross Levitsky
 
   
 
           
 
  Name:   Ross Levitsky    
 
           
 
  Title:   Vice President    

Signature Page 7 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Signature Page 8 to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Second Amendment to Credit Agreement
GUARANTORS’ CONSENT
     Each of the undersigned, in its capacity as a Guarantor, acknowledges that
its consent to the foregoing Amendment is not required, but each of the
undersigned nevertheless does hereby consent to the foregoing Amendment
(together with all prior amendments) and to the documents and agreements
referred to therein. Nothing herein shall in any way limit any of the terms or
provisions of the Guaranty of the undersigned or the Collateral Documents
executed by the undersigned in the Administrative Agent’s and the Lenders’
favor, or any other Loan Document executed by the undersigned (as the same may
be amended from time to time), all of which are hereby ratified and affirmed in
all respects.

                  IMATION FUNDING CORP., as a Guarantor    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                IMATION LATIN AMERICA CORP., as a         Guarantor    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                MEMOREX PRODUCTS, INC., as a Guarantor    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

1



--------------------------------------------------------------------------------



 



EXHIBIT B
to Second Amendment to Credit Agreement
SCHEDULE 5.06
LITIGATION
     Imation filed a Declaratory Judgment Action on October 27, 2006, in Federal
District Court in St. Paul, Minnesota requesting that the court resolve an
ongoing dispute with Philips Electronics N.V., U.S. Philips Corporation and
North American Philips Corporation (collectively, Philips). Philips has asserted
that (1) the patent cross-license between 3M Company and Philips was not validly
assigned to Imation in connection with the spin-off of Imation from 3M Company
in 1996; (2) Imation’s 51 percent owned subsidiary GDM is not a “subsidiary” as
defined in the cross-license; (3) the coverage of the cross-license does not
apply to Imation’s acquisition of Memorex; (4) the cross-license does not apply
to DVD discs; (5) certain Philips patents that are not covered by the
cross-license are infringed by Imation; and
(6) as a result, Imation owes Philips royalties for the prior and future sales
of CD and DVD discs. We believe that these allegations are without merit and
filed a Declaratory Judgment Action to have a court reaffirm Imation’s rights
under the cross-license. On February 26, 2007, the parties signed a Standstill
Agreement and the litigation was voluntarily dismissed without prejudice.Imation
and Philips held settlement negotiations but were unable to come to an
agreement. Imation re-filed its Declaratory Judgment Action on August 10, 2007.
Philips filed its Answer and Counterclaims against Imation and MBI (Imation’s
partner in GDM). Philips alleges that (1) the cross-license does not apply to
companies that Imation purchased or created after March 1, 2000; (2) GDM is not
a legitimate subsidiary of Imation; (3) Imation’s formation of GDM is a breach
of the cross-license resulting in termination of the cross-license at that time;
(4) Imation (including Memorex and GDM) infringes various patents that would
otherwise be licensed under the cross-license; and (5) Imation (including
Memorex and GDM) infringe one or more patents that are not covered by the
cross-license. Philips claims damages of $655 million plus interest and costs,
as well as a claim requesting a trebling of that amount. Imation was aware of
these claims prior to filing its Declaratory Judgment Action. Imation believed
then and continues to believe that Philips’ claims are without merit. Philips
recently amended its Answer and Counterclaims, adding detail on its patent
claims regarding DVDs and deleting all references to the specific damage claim
of $655 million.
     On October 30, 2007, Imation filed its answers to Philips’ counterclaims
and a Motion for Partial Summary Judgment on the issue of whether the patent
cross-license was validly assigned by 3M Company to Imation. Philips did not
contest Imation’s Motion and on November 26, 2007, the parties filed a
stipulation affirming that the cross-license was validly assigned to Imation.
Discovery is ongoing and all remaining issues continue to be in dispute. The
court has currently scheduled trial of the matter for mid-2009.

1



--------------------------------------------------------------------------------



 



EXHIBIT C
to Second Amendment to Credit Agreement
SCHEDULE 5.13
Part (a). Subsidiaries

                    County or State in         Which Subsidiary   Percentage of
    Was Organized   Ownership
Imation Mercosur Trading S.A.
    Uruguay     100  
Imation Funding Corp.
    Delaware     100  
Imation Data Storage LLC
    Delaware     100  
Imation Data Storage Holdings CV
    Netherlands     100  
Imation Latin America Corp.
    Delaware     100  
Imation Latin America Marketing S.A.
    Panama     100  
Imation do Brasil Ltda.
    Brazil     100  
Imation Chile S.A.
    Chile     100  
Imation Mexico S.A. de C.V.
    Mexico     100  
Imation Argentina S A C I F.I.A.
    Argentina     100  
Imation Colombia S.A.
    Colombia     100  
Imation Venezuela S.A.
    Venezuela     100  
Imation Canada Inc.
    Canada     100  
Imation (Thailand) Ltd.
    Thailand     100  
Imation Holdings Pte Ltd.
    Singapore   100
Imation Asia Pacific Pte Ltd.
    Singapore     100  
Imation ANZ Pty Ltd.
    Australia     100  
Imation (Shanghai) Co. Ltd.
    China     100  
Imation (Guangzhou) International Co. Ltd.
    China     100  
Imation (Tianjin) International Co. Ltd.
    China     100  
Imation Information Technology (Beijing) Ltd.
    China     100  
Imation Hong Kong Ltd.
    Hong Kong     100  
Imation Recording Media (Hong Kong) Co. Ltd.
    Hong Kong     100  
Imation India Private Ltd.
    India     100  
Imation Corporation Japan
    Japan     60  *
Imation Corporation Japan TMK
    Japan     100  
Imation Korea, Inc.
    Korea     100  
Imation (Malaysia) SDN.BHD.
    Malaysia     100  
Imation Singapore Pte. Ltd.
    Singapore     100  
Imation Taiwan Ltd.
    Taiwan     100  
Memorex Products (Taiwan) Inc.
    Taiwan     100  
Imation Europe B.V.
    Netherlands     100  
Imation France S.A.
    France     100  
Imation Deutschland GmbH
    Germany     100  
Imation S.p.A.
    Italy     100  
Imation Iberia, S.A.
    Spain     100  
Imation Middle East FZE
    United Arab Emirates     100  
Imation U.K. Limited
    United Kingdom     100  
TDK Marketing Europe GmbH
    Germany     100  
TDK Polska SP Zoo
    Poland     100  
Imation Ireland Ltd.
    Ireland     100  
Global Data Media FZ-LLC
    United Arab Emirates     51  *
Glyphics Media Inc.
    New York     51  *
MB1 International FZ-LLC
    United Arab Emirates     51  *
MBI International Services Private Ltd.
    India     51  *
MBII India Marketing Private Ltd.
    India     51  *
Memorex Products Inc.
    California     100  
Memorex Products Europe Ltd.
    United Kingdom     100  

1



--------------------------------------------------------------------------------



 



                  County or State in         Which Subsidiary   Percentage of  
  Was Organized   Ownership
Memorex Products GmbH
  Germany     100  
Memorex Products SAS
  France     100  
Hanny Magnetics Europe Limited
  United Kingdom     100  
Imation Online Service Corp.
  New York     100  

 

*   Imation Corporation Japan and Global Data Media FZ-LLC and its subsidiaries
are joint ventures.

Part (b).     Other Equity Investments

              County or State in         Which Company   Percentage of     Is
Organized   Ownership
O-Mass (Subsiidiary of Tandberg Storage)
  Norway            <10.0
InPhase
  United States   <10.0
Exabyte
  United States      11.1

2



--------------------------------------------------------------------------------



 



EXHIBIT D
to Second Amendment to Credit Agreement
SCHEDULE 5.17
INTELLECTUAL PROPERTY MATTERS
See Schedule 5.06.

1